J-S57030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: R.B., A MINOR,                             IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee



APPEAL OF: G.B., FATHER

                                                       No. 324 WDA 2016


                    Appeal from the Order February 1, 2016
               In the Court of Common Pleas of Crawford County
                   Orphans' Court at No(s): No. O.C. 2015-18


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                        FILED SEPTEMBER 12, 2016

       G.B. (“Father”) appeals from the order and final decree entered

February 1, 2016, granting the petition filed by A.E. (“Mother”) and J.E.

(“Stepfather”) to involuntarily terminate Father’s parental rights to R.B.

(“Child”). We affirm.

       We adopt the thorough recitation of facts and procedural history set

forth in the orphans’ court adjudication. See Orphans’ Court Memorandum

and Order, 2/1/16, at 1–5. As the orphans’ court summarized:

             Father has been in prison for all of [Child’s] life besides the
       approximately year and a half between his terms of
       incarceration. Father was in prison when [Child] was born [in
       June of 2008], and Father is currently in prison as [Child] is
       seven years old. During these periods of incarceration, Father
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S57030-16


       has: visited with [Child] in person on approximately five or six
       occasions, all of which occurred before 2012 and none of which
       resulted in positive interaction between Father and [Child];
       written only a few and no more than ten letters to [Child], only a
       few of which included meaningful content and even less of which
       were actually for [Child]; mailed approximately two cards and no
       gifts to [Child]; and spoken only sporadically with [Child] on the
       phone. Father’s minimum date for release is May 9, 2016 with a
       maximum date for release being November 9, 2018. Father
       explained that, due to the nature of the incident surrounding his
       incarceration,1 he expects that he will be held for a period longer
       than his minimum date for release.

              At the hearing, the guardian ad litem (G.A.L.)
       recommended that Father’s parental rights be terminated to
       allow for Stepfather’s adoption of [Child]. The G.A.L. conveyed
       that [Child] is not connected with Father.           [Child’s] only
       recollections of interactions with Father are an occasion in which
       they watched television together and the traumatic incident in
       which Father fought with Mother, jumped on the moving vehicle,
       and shattered the car’s windshield. When asked about her
       family, [Child] does not include Father as a member, and [Child]
       does not ask about nor express an interest in contacting Father.
       At this point, Father’s absence is not impactful to [Child].

Id. at 5.

       Mother and Stepfather filed the instant petition to terminate Father’s

parental rights on April 27, 2015, under 23 Pa.C.S. §§ 2511(a)(1), (a)(2),

and (b), which provide as follows:

       § 2511. Grounds for involuntary termination




____________________________________________


1
  In December 2011, Father was convicted of involuntary manslaughter
arising from an altercation with a prison guard. Father was sentenced to
prison for a minimum term of thirty months to a maximum term of sixty
months.



                                           -2-
J-S57030-16


     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at least
         six months immediately preceding the filing of the petition
         either has evidenced a settled purpose of relinquishing
         parental claim to a child or has refused or failed to perform
         parental duties.

         (2) The repeated and continued incapacity, abuse, neglect or
         refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. §§ 2511(a)(1), (2), and (b). Following hearings held on October

7, and October 22, 2015, the orphans’ court concluded that the petitioners

had “established a legal basis for the termination of parental rights of

[Father].” Order, 2/1/16, at unnumbered 1. Father appealed.

     Father raises the following issues for review:

            1. Did the trial court commit an abuse of discretion or
     error of law when it concluded that the Petitioner established
     sufficient grounds for termination under 23 Pa.C.S.A. Section
     2511(a)(1)?

                                    -3-
J-S57030-16



             2. Did the trial court commit an abuse of discretion or
      error of law when it concluded that the Petitioner established
      sufficient grounds for termination under 23 Pa.C.S.A. Section
      2511(b)?

            3. Was appointed counsel ineffective in her representation
      of father at the involuntary termination hearing for failure to call
      certain witnesses?

            4. Whether the failure to file a concise statement of
      matters complained of constitutes waiver in the context of this
      case?

Father’s Brief at 3–4.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. [O]ur standard of
      review requires an appellate court to accept the findings of fact
      and credibility determinations of the trial court if they are
      supported by the record. In re: R.J.T., 608 Pa. 9, 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; R.I.S., 36 A.3d [567, 572 (Pa.
      2011) (plurality opinion)]. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion.        Id.; see also
      Samuel-Bassett v. Kia Motors America, Inc., [613] Pa.
      [371], 34 A.3d 1, 51 (2011); Christianson v. Ely, 575 Pa. 647,
      654, 838 A.2d 630, 634 (2003). Instead, a decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      Id.

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012). The burden is

upon the petitioner to prove by clear and convincing evidence that the




                                     -4-
J-S57030-16


asserted grounds for seeking the termination of parental rights are valid.

In re: R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      As suggested by Father’s fourth issue, we initially must determine if

we can consider the merits of Father’s appeal when Father did not file a

Pa.R.A.P. 1925(a)(2)(i) statement with his appeal. As this case arose from a

petition for involuntary termination of parental rights, it is deemed a

children’s fast track appeal. Pa.R.A.P. 102 (Definitions). In a children’s fast

track appeal, “[t]he concise statement of errors complained of on appeal

shall be filed and served with the notice of appeal required by Rule 905.”

Pa.R.A.P. 1925(a)(2)(i).

      We have addressed the failure of an appellant to file a statement of

errors complained of on appeal with the notice of appeal, holding:

      [H]enceforth, the failure of an appellant in a children’s fast track
      case to file contemporaneously a concise statement with the
      notice of appeal pursuant to rules 905(a)(2) and 1925(a)(2), will
      result in a defective notice of appeal. The disposition of the
      defective notice of appeal will then be decided on a case by case
      basis. . . .

In re K.T.E.L., 983 A.2d 745, 747 (Pa. Super. 2009).           In K.T.E.L., we

declined to quash or dismiss an appeal due to a mother’s failure to strictly

comply with Pa.R.A.P. 1925(a)(2), where there was no “prejudice to the

other parties on the case, and in light of the presumed purpose of the new

amendments—to expedite the disposition of children’s fast track cases.” Id.

at 748.




                                     -5-
J-S57030-16


      Since K.T.E.L., we have consistently overlooked an appellant’s failure

to comply with Rule 1925(a)(2) in the absence of prejudice.          See, e.g.,

J.M.R. v. J.M., 1 A.3d 902, 906 (Pa. Super. 2010) (holding father’s failure

to comply with Pa.R.A.P. 1925(a)(2)(i) was harmless where “misstep was

not prejudicial to any of the parties and did not impede trial court’s ability to

issue a thorough opinion”); Harrell v. Pecynski, 11 A.3d 1000, 1003 (Pa.

Super. 2011) (addressing merits of appeal where father filed Rule

1925(a)(2) statement one month after notice of appeal, but mother did not

object or claim prejudice, and trial court addressed father’s claims of error);

In re R.N.F., 52 A.3d 361, 362–363 (Pa. Super. 2012) (citing K.T.E.L. to

overlook appellant’s failure to comply with Rule 1925(a)(2)(i) when no court

order has been violated).

      As stated above, Father did not file a Rule 1925(a)(2) statement with

his notice of appeal. However, neither the trial court nor this Court ordered

Father to file a statement.    We also consider that the trial court filed an

opinion in which it thoroughly addressed its rationale for termination of

Father’s parental rights.   Finally, Mother did not object or claim prejudice.

Indeed, in her brief, Mother took “no position with respect to waiver in this

case.” Mother’s Brief at 24. Thus, we decline to dismiss Father’s appeal for

failing to comply with Rule 1925(a)(2) and will discuss Father’s issues.

      Father first argues that the orphans’ court erred when it concluded

that termination of his parental rights was warranted under 23 Pa.C.S. §


                                      -6-
J-S57030-16


2511(a)(1).2 Father specifically challenges the orphans’ court’s: 1) finding

that Father’s recurrent incarcerations and violent behavior witnessed by

Child created the barriers that stood between Father and Child having a

meaningful relationship; 2) failure to consider that Mother interfered in

Father’s ability to have contact with Child and thwarted his efforts to utilize

the opportunities available to him to act as a parent to Child; 3) failure to

credit Father’s efforts to communicate with Child; and 4) incorrect analysis

of Father’s ability and willingness to pay child support.

       We have reviewed these four assertions of error and conclude that the

orphans’ court competently addressed these allegations.       Accordingly, we

adopt the orphans’ court’s reasoning on these issues as our own.           See

Orphans’ Court Memorandum and Order, 2/1/16, at 6–11.

       We thus turn to Father’s contention that the orphans’ court did not

credit Father’s testimony at the termination hearing regarding the effects of

a head injury sustained by Father in 2009 as a result of an automobile

accident. The injury occurred in the brief period during Child’s lifetime when

____________________________________________


2
    The orphans’ court also referenced 23 Pa.C.S. § 2511(a)(2) in the
Conclusions of Law section of its Memorandum and Order. However, it is
clear from the construct of its writing that the court terminated Father’s
parental rights pursuant to 23 Pa.C.S. §§ 2511(a)(1). This Court may affirm
the orphans’ court’s decision regarding the termination of parental rights
with regard to any one subsection of section 2511(a). In re M.T., 101 A.3d
1163, 1179 (Pa. Super. 2014) (en banc) (citation omitted).




                                           -7-
J-S57030-16


Father was not incarcerated. According to Father, he was involved in a

serious automobile accident in October 2009. N.T., 10/22/15, at 12. Father

spent a week in the hospital in an induced coma, and another week in a

rehabilitation facility.   Id.   Father testified that following the accident he

“was a mess,” “emotionally . . . kind of haywire,” and experienced short

term memory deficits. Id. at 17.

      The orphans’ court assessed Father’s parenting of Child following his

March 2009 release from prison, as follows:

      After Father’s release, the parties and [Child] lived together as a
      family in Crawford County, and the parties later married in the
      fall of 2009. While the three individuals lived under the same
      roof, Father focused on his own activities such as watching
      television or playing X-Box while Mother performed the primary
      parental role for [Child]. Mother testified to Father’s abusive
      history with her at that time. This testimony was credible as
      Mother appeared visibly shaken and emotional while detailing
      accounts of Father’s abuse. Although the Court does not find
      that [Child] was ever a victim to this abuse, the Court is satisfied
      that [Child] was nonetheless regularly exposed and, thus,
      impacted by this.

             As the parties’ relationship was volatile, Mother and [Child]
      eventually moved away from Father and into maternal uncle’s
      home; however, the parties maintained some form of
      relationship and continued to see each other. On May 27, 2010,
      Mother responded to physical and verbal abuse from Father by
      involving law enforcement and filing a Protection from Abuse
      (P.F.A.) petition against Father. Additionally, Mother filed a
      Complaint for Custody that same day. In June of 2010, Mother
      withdrew her request for custody mediation and vacated the
      P.F.A. in order to attend counseling and work out any differences
      with Father. At this time, there was no custody order. The
      parties remained largely physically separated and made custody
      arrangements by agreement and Father’s interactions with
      [Child] were minimal. For the most part, Father only saw [Child]



                                        -8-
J-S57030-16


     while visiting with Mother, rarely exercised his custodial rights,
     and had little, if any, overnight visitation.

           In late August of 2010, the parties once again aggressively
     argued and Father jumped onto the hood of Mother’s car and
     broke her window while [Child] was in the backseat of the
     vehicle. Mother filed a second P.F.A. petition against Father, and
     Father was arrested and jailed for a parole violation. Father was
     under state parole supervision. Thus, the violation led to his
     imprisonment.

Orphans’ Court Memorandum and Order, 2/1/16, at 1–2.

     Father is correct that the orphans’ court did not consider Father’s

testimony concerning the effects of his head injury in reaching its

termination decision.   However, the orphans’ court omission in this regard

does not constitute reversible error. We have reviewed the testimony

concerning Father’s head injury and find that it did not offer any reliable

evidence that the injury compromised Father’s ability to parent. Father did

not relate how the injury affected his relationship with Child nor did he

present any medical testimony that his mental health impaired his ability to

parent.    We further observe that Father did not reference either the

accident or its consequences in the Proposed Findings of Fact and

Conclusions of Law he submitted to the orphans’ court following the

termination hearing. Father’s Proposed Findings of Fact and Conclusions of

Law, 12/1/15, at 1–6.    Accordingly, Father is not entitled to relief on this

claim.

     Father next takes issue with the orphans’ court’s analysis pursuant to

23 Pa.C.S. § 2511(b), arguing that the orphans’ court disregarded certain


                                    -9-
J-S57030-16


documents evidencing Child’s affection for Father and conducted its bonding

assessment without the benefit of expert testimony.        The orphans’ court

opined that the termination of Father’s parental rights would serve the

Child’s need and welfare based on the following rationale:

            After a careful reading of the record and review of
     evidence, this case does not yield any suggestion of a strong
     bond or of any bond at all. Besides a span of approximately a
     year and a half, Father has been incarcerated for all of [Child’s]
     life. The record reflects that Father has not spoken with [Child]
     since sometime before November of 2013 when [Child] was
     approximately five years old. Further, Father has not seen
     [Child]    since    approximately    2011   when     [Child]   was
     approximately three years old, and the credible testimony of
     record indicates that [Child] did not respond positively to seeing
     her Father at that time. Even while Father was not in prison,
     Father and [Child] did not have a strong relationship as Father’s
     interactions with [Child] usually surrounded Father’s primary
     purpose to visit with Mother. Although Father credibly testified to
     his love for [Child], the analysis focuses on the parent and
     child’s emotional bond and the effect on the child of permanently
     severing such bond.         According to the G.A.L., [Child’s]
     recollections of Father are[] meager; in the instance of Father’s
     dispute with Mother in August of 2010, negative; and,
     presumably, traumatic. [Child] does not consider Father a part of
     her family nor did she express to the G.A.L. a legitimate interest
     in building a relationship with him.

           Recognizing the lack of a parent-child bond between
     Father and [Child] and that the severance of their relationship
     would be without detriment to [Child], the Court looks to
     [Mother’s] stated hope for Stepfather to adopt [Child]. While
     Father has been incarcerated and absent for [the] majority of
     [Child’s] upbringing, Stepfather has been a part of [Child’s] life
     since she was approximately two years old. Stepfather has
     cared for [Child] in a parental capacity as he is active in her daily
     routine. Stepfather assists with transporting [Child] to school,
     prepares meals for [Child], and teaches [Child]. Stepfather and
     [Child] have a strong, positive relationship, and [Child] perceives
     Stepfather’s family as her own. Stepfather has long provided



                                    - 10 -
J-S57030-16


       financial and emotional support to [Child], and he is ready,
       willing, and able to adopt [Child].

             The G.A.L. recommended that the termination of Father’s
       parental rights be granted and that the petition for adoption
       proceed.    The G.A.L. conveyed to the Court that [Child]
       considers Father a bad person and does not perceive him as a
       member of her family. The G.A.L. does not sense that [Child] is
       connected to Father and does not believe that severance would
       detrimentally affect [Child]. The Court accepts the G.A.L.’s
       recommendation as impactful and agrees.

Orphans’ Court Memorandum and Order, 2/1/16, at 11–12 (citation omitted)

(emphasis in original).

       After review, we conclude that the orphans’ court’s findings are

supported by the record, and it reasonably concluded that the elements of

23 Pa.C.S. § 2511(b) were met. The orphans’ court’s failure to credit certain

letters in which Mother noted that Child missed and loved Father was likely

reasoned by the fact that they were written in 2011 and had negligible

evidentiary value concerning Child’s bond with Father.3 Further,

       When conducting a bonding analysis, the court is not required to
       use expert testimony. In re K.K.R.-S., 958 A.2d 529, 533 (Pa.
       Super. 2008) (citing In re I.A.C., 897 A.2d 1200, 1208–09 (Pa.
       Super. 2006)).     Social workers and caseworkers can offer
       evaluations as well. See In re A.R.M.F., 837 A.2d 1231 (Pa.
       Super. 2003) (holding court properly terminated parental rights
       where decision was based in part on social worker’s and
       caseworker’s testimony that children did not share significant
       bond with biological parents and were well bonded with their
____________________________________________


3
  The orphans’ court viewed these 2011 letters from Mother as
demonstrating Mother’s “genuine desire and encouragement for Father to
have a positive relationship with [Child].” Orphans’ Court Memorandum and
Order, 2/1/16, at 8.



                                          - 11 -
J-S57030-16


     foster parents). Additionally, Section 2511(b) does not require a
     formal bonding evaluation. In re K.K.R.-S., supra.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

     Therefore, there was no abuse of discretion or error of law in the

orphans’ court’s section 2511(b) analysis.      Father’s argument that his

parental rights were wrongfully terminated under 23 Pa.C.S. § 2511(b) is

without merit.

     Father’s third argument challenges the effectiveness of his counsel. A

party alleging ineffective assistance of counsel in a termination of parental

rights case must show by clear and convincing evidence that it is more likely

than not that the result of the proceeding would have been different, absent

the alleged ineffectiveness.   In re K.D., 871 A.2d 823, 829 (Pa. Super.

2005).

     Based on the overwhelming evidence in favor of terminating his

parental rights, Father cannot establish by clear and convincing evidence

that, absent counsel’s alleged ineffectiveness, the result of the hearing

would have been different. Father avers that he requested counsel to call

four witnesses, and counsel failed to do so because of time constraints.

First, the record does not include any evidence that Father requested his

counsel to present the additional witnesses; nor does Father identify such

place in the record.   Additionally, only one of those witnesses, Father’s

sister, Alexandra Brown, was present at the hearing. When Father’s counsel

indicated that she would not be calling Ms. Brown as a witness, Father did


                                   - 12 -
J-S57030-16


not challenge this decision on the record.         Nor did the orphans’ court

preclude Ms. Brown’s testimony because of time factors.

      Substantively, Father cannot demonstrate that the testimony of these

proposed witnesses would have changed the outcome of the termination

proceeding. One suggested witness, Rodney Wise, was a police officer who

responded to the scene when Father jumped on Mother’s vehicle.         Officer

Wise would purportedly testify that Mother overstated the facts leading up to

Father’s incarceration and that the officer recommended that Father’s parole

not be revoked.     However, the facts in evidence demonstrate that Father

was in fact incarcerated and that the parole board revoked Father’s parole.

      The other three purported witnesses were Ms. Brown, and Robert Cory

and Megan Cory, employees of the church Father attended. Father claims

that these witnesses would have testified to a positive interaction between

Child and Father.    Father, however, does not identify the timeframe when

these witnesses observed these interactions.        Since Father has not seen

Child since 2011, these alleged interactions would have been observed four

years before the termination proceedings and would have dubious impact on

the orphans’ court’s decision to terminate Father’s parental rights. Father’s

claim of ineffective assistance of counsel is frivolous.

      We thereby conclude that the orphans’ court’s factual findings are

supported by the record and that there was no abuse of discretion or error of




                                      - 13 -
J-S57030-16


law underpinning the orphans’ court’s decision to terminate Father’s parental

rights. Accordingly, we affirm the termination order and final decree.

       Order and Final Decree affirmed.4

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2016




____________________________________________


4
  We direct the parties to include the redacted version of the Orphans’ Court
Memorandum and Order filed February 1, 2016, in all future filings relating
to our examination of the merits of this appeal.



                                          - 14 -
                                           I CERTIFY 'fHIS TO   a~ A 'ff!tUE f"" ·~v OP ORIGINAL
                                             .-·oN'l~EIN THE ~!ERK~:L_ .il~TS-                   tl l
                                                                                             Circulated 08/24/2016 09:31 AM

                                              :z; ·tu_, ti.L:, f ,: · ~~}tt,..t·'
                                             CLERK os couRrs. ·cRAWFORD cousrv, PA
                                                                                    t}4s.--' =

                                                       MY COMMISSION EXPIRES
   IN THE COURT OF C011MON PLEAS OF Cffl~QJifflf~IFENNSYLVANIA
                         ORPHANS COURT DIVISION


In re:
                                                                  No. O.C. 2015-18
                                                                                                 ·........
                                                                                                  ,,. ... _
                                                                                                  -      '

                              M:EMORANDUM AND ORDER                                               -·.,.:_·-,, ·.   '
                                                                                                   -· ! .. :..         r ... ,
MARKD. STEVENS, J.                                                                          Jannarv
                                                                                                 ""'t..t,
                                                                                               -:-i
                                                                                                          29 ' ·2016
                                                                                                             -·-
                                                                                                    "';>               c.n
          Presently before the Court is the Petition of                  , hereinafter ''Mother" and
  •••••           , hereinafter· "Stepfather", seeking to terminate the parental rights of C § J
 --        hereinafter "Father", regarding his daughter RI I           a,
                                                                       hereinafter "the Child''. The
  Petition for Involuntary Termination of Parental Rights of the Father was filed on April 27, 2015.
  An Involuntary Termination of Parental Rights (I.V.T.) hearing spanned the dates of October 7
. and October 22, 2015 where the Court heard the testimonies of Mother, Father, Stepfather, and
                      ••hereinafter       "Paternal Grandmother". At the parties' request, the Court
  provided an opportunity to file findings of fact by December 1, 2015.

                                      FINDINGS OF FACT
        When Jtlllllwas born on June 2, 2008, Father was incarcerated for a false imprisonment
conviction, and he was not released until approximately ten months later in March of 2009. After
Father's release, the parties and the Child lived together as a family in Crawford County, and the
parties later married in the fall of 2009. While the three individuals lived under the same roof,
Father focused on his own activities such as watching television or playing X-Box while Mother
performed the primary parental role for i-.. Mother testified to Father's abusive history with
her at that time. This testimony was credible as Mother appeared visibly shaken and emotional
while detailing accounts of Father's abuse. Although the Court does not find that the Child was
ever a victim to this abuse, the Court is satisfied that the Child was nonetheless regularly
exposed and, thus, impacted by this.

         As the parties' relationship was volatile, Mother and :eeventually moved away from
Father and into maternal uncle's home; however, the parties maintained some form of
relationship and continued to see each other. On May 27, 2010, Mother responded to physical
and verbal abuse from Father by involving law enforcement and filing a Protection from Abuse
(P .F.A.) petition against Father. Additionally, Mother filed a Complaint for Custody that same
day. In June of 2010, Mother withdrew her request for custody mediation and vacated the P.F.A.
in order to attend counseling and work out any differences with Father. At this time, there was no
custody order. The parties remained largely physically separated and made custody arrangements
by agreement and Father's interactions with ~were          minimal. For the most part, Father only·
saw the Child while visiting with Mother, rarely exercised his custodial rights, and had little, if
any, overnight visitation.


                                                 1
        In late August of 2010, the parties once again aggressively argued and Father jumped
onto the hood of Mother's car and broke her window while the Child was in the backseat of the
vehicle. Mother filed a second P.F.A. petition against Father, and Father was arrested and jailed
for a parole violation. Father was under state parole supervision. Thus, the violation led to his
imprisonment. He was transported to Crawford County Correctional Facility for his P .F .A.
hearing on October 13, 2010 and was involved in a violent and fatal altercation which was
triggered by an argument with a prison guard. The incident led to charges against Father for
murder, his ultimate conviction of involuntary manslaughter, and the continuation of his
incarceration.

         The day after the altercation, the parties appeared for the final P.F.A. hearing. Mother
testified that she could not recognize Father as he had been bruised and blackened from the
incident. Mother withdrew the P.F.A. petition and requested that 19 not be exposed to
Father's condition at that time. Mother agreed to transport the ·Child to visit with Father in
prison. When Father's appearance improved, Mother and J91went to the prison to see Father.
The prison's visitation settings only allowed for interaction through glass and conversation
through phone, and l911at that time was a toddler. While Mother made efforts to engage ~
in the visit, Father was frustrated by the circumstances. Father blamed Mother for the difficulty
of visiting with the Child as well as his incarceration in general, and an argument ensued
between the parties. Father spent most of the first visit focused on his fight with Mother rather
than his opportunity to visit with J9I.     In the following months, Mother did not bring   Rllla
back to the prison.

         At Father's request, a de novo hearing was scheduled and informally held in April of
2011. At the hearing, Mother once again agreed to take the Child to visit with Father at the
prison, and the Court directed that " .. .in the event that a· problem rises in the next 90 days,
... either party may file a motion with the Prothonotary's Office requesting that a hearing be
scheduled in front of this Court. . . and the Court will try to set up a video conference at that
time." Father was back in the state system at that time. During the remainder of that year, Mother
brought the Child to visit with Father on one occasion. However, Mother cooperated with
Paternal Grandmother to take   Riii    to visit Father, and Paternal Grandmother brought ~      to
the prison approximately five times. Similar to Father's experience with Mother's visits with
~         Father's interactions with ~        were minimal and not productive when Paternal
Grandmother facilitated visits. During these visits, the Child wanted to run around and play
rather than be tied to a phone cord, and Father did not respond positively. Eventually, visiting
with the Child became too difficult for everyone, and the visits ceased. The testimony from all
sources is clear that Father did not have any meaningful, positive interactions during    R9111s
visits to the prison. Father was easily frustrated by the Child's inability to pay attention, and
Rllllldid not meaningfully or positively engage with Father. Further, the record is devoid of any
evidence to suggest that Father acted to prevent the discontinuance of the Child's visits. Father
did not take consistent action to cause or compel either Mother or Paternal Grandmother to bring
Rtll    to the prison for visitation. Moreover, the domestic relations docket is devoid of any
petitions to the Court during this time regarding Mother's compliance with the parties' custody
agreement.




                                               2
        While Father was first incarcerated and while Father was detained and awaiting trial,
S.C.I. Albion provided Father with ten envelopes each month and with one phone call each
week. Father maintains that he utilized his phone calls and envelopes in order to reach the Child.
However, Mother credibly testified that the majority of the contacts with Father focused on the
parties' relationship. Certainly the record is clear that Father's contacts with the Child were
minimal, inconsistent, not parental, and did not build their relationship. Consistent with the
history of the parties' interactions, the conversations often led to disagreements and resulted in
Father blaming Mother for his circumstances. Any positive communication often appeared
motivated by Father's interest in Mother's support to mitigate Father's criminal case as the
charges were still pending against Father at that time. For instance, the most substantive piece of
correspondence on record is a letter from Father asking Mother to write a letter to the
undersigned to minimize the parties' domestic issues and to attend Father's sentencing with
Rllllin an attempt to draw sympathy. Despite the hostility between the parties and further lack
of successful efforts, Mother actively wrote letters to Fatherand encouraged his relationship with.
Rtl9 by including pictures the Child drew or relayed stories of~ missing her dad. · .
        After being convicted of involuntary manslaughter, Father was sentenced to prison for a
minimum period of 30 months to a maximum period of 60 months in December ~f201 l. Father
had been transferred to S.C.I. Greene, a facility significantly farther away from IWllthan S.C.L
Albion. Father expressed that it was easier for him to contact loved ones at S.C.l Albion due to
the settings of the facility. However, even while Father was at S.C.I. Albion, Father's
communication with Riii was minimal. The transfer made contacting the Child by telephone
difficult because S.C.I. Greene charged money in order to connect an inmate. Thus, Father
testified that he bought greeting cards from another inmate and sent them to R9' in 2012.
Father recalled that the cards had unicorns, balloons, and teddy bears on them. The parties'
accounts of Father's contacts are well disputed. Although Father testified to this occasion of
purchasing and sending cards to Rlt, Mother credibly testified that, at that time, she gave J9
any correspondence from Father, and Mother's testimony is devoid of the receipt of such cards.

       The credible evidence of record suggests that Rllllf' s relationship with Father began to
diminish in early 2012. Contact between the two became even more sporadic and, by Mother's
observation, distressing to the Child. After one of Jl9s      limited phone conversations with
Father, she kicked out a window panel. In June of that year, Father sent Rl9 a birthday card.
However, Father was mistaken as to the Child's age, and the card was the only correspondence
she received from Father around that timeframe.

        In approximately November of 2013, Father called Mother to talk with the Child. Mother
told Father that Rlllwas not around to talk. Father heard what he believed to be the Child in the
background, and an argument ensued between the parties. From that point, Father did not
communicate with the Child over the phone, and he allegedly decided to focus on contacting
Riii through letters instead. However, the credible evidence of record shows that Father did not
take the initiative to contact Rll,via mail until July of 2014. Father never received a response
from his July correspondence,and he did not write the Child again until September of 2014.

      In December of 2013, Father was transferred from S.C.I. Greene to S.C.I. Smithfield,
where he is currently incarcerated. At Smithfield, Father's phone calls are limited due to his

                                                3
 living status. Father testified that this restriction coupled with the difficulty Father experienced
during his last phone conversation with Mother reaffirmed his choice to not "waste" his allotted
phone calls on R9.

        Paternal Grandmother testified of her efforts to visit with Rllllt, Paternal Grandmother
explained that she proposed to Mother that R9 spend one Sunday per month at Paternal
Grandmother's and have Father call to speak with Riiiduring such visits. Mother allowed llllllll
to have contact with Paternal Grandmother on a few occasions, and the record is devoid of any
meaningful contact between Father and the Child as a result of such arrangements. Although
Paternal Grandmother testified to her frustration regarding Mother's instances of refusing to
exchange the Child for visits, her frustration largely surrounded Paternal Grandmother's own
visitation time. The Domestic Relations docket remained idle throughout this time with Father
taking no action for Riii·

       Father had not seen lW since 2011 and took no action toward arranging for a visit until
April of 2014 when he requested that Smithfield send Mother the appropriate DC-313 visitor
form for }9. Before a minor can be placed on an inmate's visitor list, her parent must sign the
DC-313 form. According to Corrections Counselor of Smithfield, Jeffrey Runk, the DC-313
form was sent to Mother but never signed and returned. Similarly, the form was sent again in
February of2015 without response from Mother.

       Mother, Stepfather, and ~moved           to Wake County, North Carolina in July of 2014.
That same month, after a long and troublesome span of time in which Father made no attempts to
contact the Child, Father wrote an eight-line letter to Itllllt. According to Mother, the family
relocated to be closer to Stepfather's family, to escape the incident surrounding Father's
incarceration, and to allow Mother to obtain better employment as an early childhood educator.
Mother's brother moved into the family's old household, and Mother informed the post office of
her forwarding address. Mother and Stepfather married at the end of that same year. Stepfather
has been a part of Riii's life since she was approximately two years old. Stepfather and Riii
have a close relationship. Rtll refers to Stepfather as "Dad" and considers his family as her
own. Stepfather enjoys caring for the Child and has a history of picking Fiii up from the school
bus, making 19 dinner, and helping Rmtwith homework. It is clear that Stepfather serves as
a parental figure in Rll's life, and he is ready, willing, and able to adopt the Child.

       Father testified that he sent R,9 two cards in approximately November of 2014 which
he supported by a purchase receipt presented at the hearing. However, based on Mother's
credible testimony, she never received these cards. Father also wrote a letter to the Child which
was successfully forwarded to Mother's North Carolina residence. Father's note was a single
paragraph in length. Father never heard back from Rllt and became apprehensive as to
Mother's whereabouts. Father asked Paternal Grandmother to inquire into the Child's living
arrangements, and Paternal Grandmother allegedly could not obtain any information. That same
month, Father motioned to modify the custody order. Prior to Father's motion, Father had not
taken any action regarding the custody of~     since early 2011.

        The facts surrounding Father's child support obligation are highly disputed between the
parties. According to Father, he initiated a federal lawsuit against Crawford County for the

                                                4
benefit of ....   However, Mother contends and a review of the record supports that Father was
only willing to pay for the accrued arrears and did not want any additional sums sequestered for
ongoing support. The Court finds that Father had been in multiple positions in the support case in
which he was able to provide financial support to F9 yet deliberately made minimal payments
and had acted on multiple occasions to make it difficult for Mother to receive support.

        Mother filed the subject Petition for Involuntary Termination of Parental Rights on April
27, 2015. The following month, Mother filed a Relocation Notice providing Father with RIIIIIIII
current address. Although Father has sent two letters to Ra since Mother filed the Petition to
Terminate Father's Parental Rights, the Court shall not consider any remedial efforts initiated by
Father subsequent to the filing of the Petition. 23 Pa. C.S.A. §251 l(b).

         Father has been in prison for all of~      life besides the approximately year and a half
between his terms of incarceration. Father was in prison when ~         was born in               ,
and Father is currently in prison as the Child is seven years old. During these periods of
incarceration, Father has: visited with Riii in person on approximately five or six occasions, all
of which occurred before 2012 and none of which resulted in positive interaction between Father
and the Child; written only a few and no more than ten letters to Ftll only a few of which
included meaningful content and even less of which were actually for Riii mailed
approximately two cards and no gifts to Riii and spoken only sporadically with Rtllon the
phone. Father's minimum date for release is May 9, 2016 with a maximum date for release being
November 9, 2018. Father explained that, due to the nature of the incident surrounding his
incarceration, he expects that he will be held for a period longer than his minimum date for
release.

         At the hearing, the guardian ad litem (G.A.L.) recommended that Father's parental rights
be terminated to allow for Stepfather's adoption of Rtllla The G.A.L. conveyed that RIIIIIis not
connected with Father. The Child's only recollections of interactions with Father are an occasion
in which they watched television together and the traumatic incident in which Father fought with
Mother, jumped on the moving vehicle, and shattered the car's windshield. When asked about
her family, Rtll does not include Father as a member, and the Child does not ask about nor
express an interest in contacting Father. At this point, Father's absence is not impactful to the
Child .:

                                    CONCLUSION§ OF LAW
        Pursuant to 23 Pa. C.S.A. §2511, there are numerous grounds by which a petitioner may
seek termination of the respondent's parental rights. In the case sub judice, the Petition was filed
on the grounds set forth in subsections (a)(l) and (a)(2).

       Under 23 Pa. C.S.A. §251 l(a)(l), parental rights may be terminated where:
               "[t]he parent by conduct continuing for a period of at least six
               months immediately preceding the filing of the petition either has
               evidenced a settled purpose of relinquishing parental claim to a
               child or has refused or failed to perform parental duties."



                                                 5
        Pursuant to 23 Pa. C.S.A. §251 l(a)(2), parental rights may be terminated
        where:
               "[tjhe repeated and continued incapacity, abuse, neglect or refusal
               of the parent has caused the child to be without essential parental
               care, control or subsistence necessary for his physical or mental
               well-being and the conditions and causes of the incapacity, abuse,
               neglect or refusal cannot or will not be remedied by the parent."

         It is the petitioner's burden to prove by clear and convincing evidence that her asserted
grounds for seeking the termination of parental rights are valid. In re R.NJ, 985 A.2d 273, 276
(Pa. Super. 2009). The testimony must be so clear, direct, weighty, and convincing to enable the
trier of fact.to come to a clear conviction, without hesitance, of the truth of the precise facts in
issue. Id.

        In order to terminate parental rights, the court must engage in a bifurcated process. In re
C.L.G., 956 A.2d 999, 1004 (Pa. Super. 2008). First, the petitioner must prove that the
respondent's conduct meets a statutory ground for termination delineated in §251 l(a). Id. If the
parent's conduct warrants termination of his parental rights, the court then must consider the
needs and welfare of the child and determine the child's best interest. Id. One significant aspect
of the needs and welfare analysis concerns the nature and status of the emotional bond between
the parent and his child. Id.

I,   During the six months preceding Mother's filing of the Petition, Father failed to
     perform his parental duties and evidenced a settled purpose of relinquishing parental
     claim to ...
        To avoid the involuntary termination of parental rights, it is incumbent that the parent
maintains communication with the child. In re TD., 949 A.2d 910, 919 (Pa. Super. 2008). This
requires an ·affirmative demonstration of parental devotion, imposing upon the parent the duty to
exert himself and preserve a place of importance in the child's life. Id.

         Although it is the six months immediately preceding the filing of the petition that is most
critical to the analysis, the court must consider the whole history of a given case and not
mechanically apply the six-month statutory provision. In re KZS., 946 A.2d 753, 758 (Pa.
Super. 2008). The affirmative duty of a· parent requires a continuing interest in and a genuine
effort to communicate and associate with the child. In re E.M, 908 A.2d 297, 305 (Pa. Super.
2006). While incarceration of a parent does not, in itself, provide grounds for the termination of
parental rights, a parent's responsibilities are not tolled during his incarceration. In re D.J.S.,
737, A.2d 283, 286 (Pa. Super. 1999). Instead, the court must analyze whether the parent utilized
those resources available while in prison to maintain a relationship with the child. In re Adoption
of Dale A., II, 683 A.2d 297, 302 (Pa Super. 1996).

    A. Father dud not demonstrate a parental devotion through his contacts with -
       Father has been incarcerated for the vast majority of !llllrs life, and the evidence of ·
record demonstrates that Father's contact with the Child while incarcerated was strongest in
2011. During this time, Father was presented with in-person contact with IWIII· Mother and

                                                6
Paternal Grandmother facilitated approximately five visits, and Father did not take advantage of
these opportunities. Father's frustration with the Child's behavior at the prison interfered with
any positive interaction that the two could have enjoyed. Rather than focusing on his chance to
see ~      Father was argumentative and spent the visits blaming others for his situation. Thus,
no positive bonding between Father and the Child resulted from these visits. Further, the
accounts conveyed to the Court appear consistent with the history of Father's relationship with
Mother.

       Similarly, Father's other forms of communication during this time were rarely centered
on the Child. Father's letters and phone calls to Mother mostly discussed the parties' relationship
and did not address the Child directly. Similarly, Father focused communications on his criminal
case during the pendency of his sentencing while he should have instead acted to establish or
maintain a bond with the Child. The warmest letter of record from Father was driven by his need
for Mother to undermine the parties' history of domestic violence before the Court. This letter
was also one of the few times on record that Father requested that Mother bring Rlllto see him,
and the request was made so that the Child would be present in the courtroom while Father was
sentenced. Father coincidentally continued to maintain good terms with Mother while awaiting
his sentence, and these good terms ended after Father's sentencing hearing.

        Although Father's contact with the Child was at its strongest in 2011, the frequency and
quality of his contact with J9 was insufficient as Father spent any opportunities to either argue
with Mother about their circumstances or their relationship or attempt to persuade Mother to
assist him in his criminal proceedings; and after Father's sentencing, Father's communications
were, at best, sporadic. The instant case is similar to In re JE.S., 529 A.2d 514 (Pa. Super.
1987).There, the Superior Court of Pennsylvania affirmed the lower court's order terminating an
incarcerated father's parental rights as the father sent his children four letters during an eighteen-
month period. Id. He did not send gifts, contribute to their support, or call them on the telephone.
Id. at 515. Like In re JE.S., Father has only occasionally contacted i-. since as early as
November of 2013, a period of time well exceeding the statutory timeframe. Father could have
and should have done more early on while the opportunities existed.

          Father · argues that his incarceration has constrained his ability to parent the Child.
  However, during the short period of time in which Father was not imprisoned, he failed to fulfill
· a parental role for Rtll While Father lived with Mother and IIII Mother performed the bulk
  of the parental duties with little assistance from Father. Although Father spent time with the
  Child, it was not as a parent. Mother credibly testified to a family outing in which Father was
  drunk, under the influence of marijuana, and combative while in the Child's presence. Mother
  also stated that Father had left R•unattended while she was still a baby.

        Considering Father's involvement with R9 while both in and out of prison and before
and after sentencing, the Court finds that Father has not sufficiently exerted himself throughout
the Child's lifetime, and certainly not within the statutory six month timeframe before the filing
of the Petition, to preserve a place of importance in Rml's life.




                                                 7
     B. Father created any barriers that stood between him and JR9
         The common thread of Father's argument is that his incarceration coupled with Mother's
 alleged thwarting of Father's involvement with R8II prevented Father from contacting the
 Child. However, in difficult circumstances, the parent must exercise reasonable firmness in
 resisting obstacles placed in the path of his relationship with the child. In re E.M, 908 A.2d 297,
 306 (Pa. Super. 2006). Here, the named barriers that allegedly disrupted Father's relationship .
 with the Child were, in large part, a result of Father's own actions.

         Father's incarceration has undoubtedly limited his ability to act as a parent. However, it
 was Father's action which led to his imprisonment. Father's incarcerations have been recurrent
 and tend to derive from aggressive offenses', and such evidence is relevant to this analysis as this
 same impulsive and violent behavior has strained Father's relationship with Riii in the past.
 Riii has witnessed Father commit both verbal and physical abuse. She has been present for
 several of Father's outbursts and fits of rage. Finally, Father's anger has interfered with the
 Child's limited number of contacts with Father as his focus during such occasions often
 narrowedin on his frustrations. Further, as discussed in greater detail above, Father did not act as
 a parent to Riii' even during the timeframe in which he was not incarcerated. Father's
 contentionthat he was unable to be a parent due to the confines of prison ignores Father's history
 of refusing or failing to perform parental duties even while a free man.

         As for Father's claim that Mother has acted to hinder his relationship with Rtll, the
 evidence of record adequately reflects a history, at least originally, of Mother encouraging Father
 to strengthen his relationship with R9. Before Father's current incarceration, Mother
 orchestrated activities for the three of them to spend time together. Despite Mother's experience
 of Father's ongoing abuse, Mother participated in counseling with hopes that the parties could
 work things out. Mother's efforts to reconcile with Father were motivated, in large part, by her
 desire for Father to have a relationship with the Child.
                                                                                                                     r
                                                                                                                     I
           After Father's current incarceration, Mother often wrote to Father and shared fond stories
  ofRll7 with him. The content of Mother's letters shows a genuine desire and encouragement for
  Father to have a positive relationship with Riil Even in letters written at a time when Mother
  and Father were not on good terms, there is no suggestion of vindictiveness from Mother.
  Mother made these efforts despite Father being argumentative, aggressive, and difficult. Mother
. brought the Child to visit with Father on a few occasions and coordinated with Paternal
  Grandmotherto allow R9 to visit more often. Mother testified that, with the exception of a
  letter sent after the Petition was filed, she has always provided       Riii
                                                                        with the correspondence she
  received from Father. While Father testified to his account of the mail he sent Riii Father's
  testimony was inconsistent with the credible testimony of Mother which suggested that several
  of Father's alleged cards were never sent.



1
 Father was incarcerated for false imprisonment,simple assault, and kidnapping. Father then violated his resulting
parole when he jumped onto Mother's vehicle and shattered the car's windshield, resulting in the allegations
surrounding the P .F.A.



                                                        8
        Although Father testified that the November of 2013 argument with Mother made it
difficult for Father to reach R9II by telephone, Father did not make sufficient efforts to
communicate with R9 There is no evidence of record that Father experienced any
unsuccessfulcalls, and Father himself testified that he deliberately chose not to waste his allotted
phone calls on :Riii'. Even if Father did encounter unsuccessful attempts to call, the record is
devoid of any mail correspondence from Father until nearly eight months later in July of 2014,
and Father provided no explanation for such lapse. The next point of contact was not until
Septemberof that year when Father wrote Rlllla letter.

        Father argues that Mother interfered with his relationship with Riii because Mother and
the Child moved in July of 2014 and Mother did not inform Father of the Child's address until
May of 2015. The Pennsylvania's Relocation statute, 23 Pa. C.S.A. §5337, was not effective
until after the parties' custody order had been entered. Thus, the standard notice which instructs
parents that they may not relocate with the child without notifying the other parent was not
attached to the parties' custody order. Although the statute took effect and applied to Mother
before her move, the Court does not find the violation impactful in this case because Father had
not mailed correspondence to the Child since sometime before November of 2013. Further,
Mother set up a forwarding address for the postal service to deliver any mail to, and its operation
was evidenced by the successful delivery of Father's letter from approximately November of
2014. In addition, Mother's brother subsequently moved into Mother's old residence. Thus, if
there was any defect in the mail forwarding process, Mother's brother would likely have
received the involved mail.

       The Court finds Father's claim that he was unable to maintain a parental relationship with
R9 due to the hurdles of his incarceration and Mother's interference to be ungrounded. Father
did not sufficiently fulfill his parental role to the fullest extent possible while he was not
imprisoned, Father's own conduct led to his current incarceration, and Father has not taken
advantage of his opportunities to parent Rtlt" or even contact her regularly while in prison.
Regarding Mother, Mother has exhibited a history of willingness to cooperate and encourage
Father's relationship with R9', and any of Mother's hesitations or passiveness over the past few
years have been reactions to Father's discontinued contact with Rlt,

    C. Father did not utilize the opportunities available to him to act as a parent to -
        When faced with obstacles, a parent is required to utilize all available resources to
preserve his relationship with the Child. In re E.M, 908 A.2d at 306. Although limited, Father
nonetheless has had multiple opportunities to fulfill his parental duty. As discussed above, the
prisons provide visitation times for their inmates. These in-person encounters could be the most
impactful means of contact available to Father. However, whenever .Rlllllwas transported to see
Father, Father took these times for granted as the visits were not child-centered nor was ~    a
priority of Father's visitation time. Instead, Father focused his energy on fighting.

         Throughout the several institutions in which Father has been incarcerated, Father has
always had, although limited, phone privileges available to him. However, Father testified that
he deliberately chose not to use his calls for R9lf after the November of 2013 argument because
he did not want to "waste his calls". Consistent with this statement, Father never called for R.119
at any time after that incident.

                                                9
         Similarly, it was well within Father's capacity to send mail to l9'more regularly than
the credible evidence suggests. The receipt that Father entered into evidence reflects that the
corrections facility sells cards to prisoners for $0.99.2 Yet the credible evidence of record
demonstrates that Father only sent one birthday card to RW and, in doing so, Father had the
Child's age mistaken. Additionally, Father has never sent R4IIII a gift. Even if purchasing a
greeting card or gift was ever beyond Father's financial means, Father has demonstrated his
acute ability to write letters to Mother and the Court throughout the history of his incarceration.
However, Father has sent less than ten meaningful letters to              Riii
                                                                      over five years, and some of
the letters of record are no longer than a few sentences. The Court recognizes that in some cases
these brief messages are significant to a parent's relationship with his child. However, in this
case, where the relationship is based primarily on mailed letters, the Court does not find the
correspondence of record to establish or fulfill a parental role.

        Although Father alleged that Mother intended to obstruct communication between Father
and the Child, Father did not call on the Court to intervene at such times. Father demonstrated
his keen grasp of and comfort with the operations of the court system. Father wrote to the Court
on approximately three occasions in order to request a de novo hearing near the end of 2010 and
at the beginning of 2011. Since late 2014, Father has written to the Court regarding his custodial
rights over R9. Similarly, Father has actively, and oftentimes successfully, filed on his own
behalf regarding his criminal and child support matters. Father has gotten himself to court by
video conference or other accommodation regarding a P .F.A., custody, child support, a personal
injury claim, and even the involuntary termination of parental rights hearing. In these writings,
Father has shown that he is a smart, resourceful, and articulate individual; and when Father so
desires, he can be active and aggressive in his participation with legal matters.

        The issue here is the gap of time in which Father failed to act in the custody case. From
the beginning of 2011 until late 2014, Father was silent within the custody docket. During this
time, Mother had not signed and returned the DC-313 visit form, she had not taken the Child to
visit with Father, and she had moved to North Carolina without providing Father with the proper
notice. Yet during this time, Father did not petition Mother's contempt of the custody order nor
did he request another de novo hearing; and Father was unaware of and unaffected by Mother's
move as he had not been making significant attempts to contact Riii

         Father had no reason to be apprehensive toward such legal action as the Court has
accommodated to Father's situation in the past. In April of 2011, Mother agreed to transport the
Child to the prison for visits and the Court explicitly directed and encouraged Father to motion
the Court for a hearing in the event that any issues were to arise. With an understanding of the
complications surrounding Father's incarceration, the Court further expressed its willingness to
facilitate a video conference.


2
  The Court does not accept that these cards were sent to R9 The only proof to support Father's claim is the
receipt for sale of a Christmas card and a "Thinking of You" card, and Mother maintains that she never received
either card in the mail. Assuming arguendo that Father's account is true, the cards' impact is not outcome
determinative when weighed against the totality of the evidence. Father's participation and contact with R4lllhave
been so minimal that two greeting cards cannot serve to fulfill a parent's role.
                                                        10
       Father has financially contributed to R19s upbringing in only minor ways, and this little
support is inconsistent with Father's position in this case. Father claims he has done everything
within his power to act as a parent to the Child. However, the record is devoid of any evidence to
suggest that Father voluntarily financially supported IW during the time in which Father was
not incarcerated. While Father was incarcerated, he received a personal injury settlement. With
Father's settlement, he paid only overdue child support, and Father exerted his ability to contact
the Court by filing a prose Motion to Vacate the Non-Dispursement [sic] Order. In this motion,
Father asked the Court to vacate the order which directed his settlement toward future
obligations and as, according to Father, the lien should only apply to arrearages. There is no
evidence which suggests that Father voluntarily made any such payments after satisfying the
overdue obligation.

        The Court accepts the complexities of Father's situation and the limitations that he is
surroundedby. It is clear that Father has fond memories of R8II and the Court understands that
Father is disheartened by the time he has spent while in prison. As real as Father's feelings may
be regarding the Child and his perception of their relationship, Father's actions do not mirror the
legitimate emotions and wishes he expressed. His expressions of love appear genuine as does his
wish that he could go back. The Court is satisfied Father would do better if he could do it all
over. Unfortunately,the history of his abuse, misconduct, violence, and drugs all interfered with
his chances to be a father.

        The Court finds that Father failed to use the means available to him in order to continue a
relationship with R8 The Petitioner has proven by clear and convincing evidence that Father
refused or failed to perform parental duties.

U. The severance of Father's parental rights would serve Riiis best interest
       Pursuant to the second prong of the analysis, the Court must analyze the best interest of
the Child by considering his developmental, physical, and emotional needs and welfare. 23 Pa.
C.S.A. §251l(b). This analysis includes intangibles such as love, comfort, security, and stability.
In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006). The Court must discern the nature and status of
the parent-child bond, paying dose attention to the effect on the child of permanently severing
the bond. Id.

        After a careful reading of the record and review of evidence, this case does not yield any
suggestion of a strong bond or of any bond at all. Besides a span of approximately a year and a
half, Father has been incarcerated for all of Riiis life. The record reflects that Father has not
spoken with Riii since sometime before November of 2013 when the Child was approximately
five years old. Further, Father has not seen Rtllsince approximately 2011 when the Child was
approximatelythree years old, and the credible testimony of record indicates that Rell did not
respond positively to seeing her Father at that time. Even while Father was not in prison, Father
and the Child did not have a strong relationship as Father's interactions with Rtlllusually
surrounded Father's primary purpose to visit with Mother. Although Father credibly testified to
his love for i-. the analysis focuses on the parent and child's emotional bond and the effect on
the child of permanently severing such bond. In re Adoption ofC.D.R., 111 A.3d 1212, 1215 (Pa.
Super. 2015) (emphasis added). According to the G.A.L., R9IIJ recollections of Father are:
meager; in the instance of Father's dispute with Mother in August of 2010, negative; and,

                                               11
 presumably, traumatic. Rllldoes not consider Father a part of her family nor did she express to
 the G.A.L. a legitimate interest in building a relationship with him.

         Recognizing the lack of a parent-child bond between Father and ~                and that the
 severance of their relationship would be without detriment to ~                the Court looks to
 Petitioner's stated hope for Stepfather to adopt the Child. While Father has been incarcerated and
 absent for majority of Rllllt s upbringing, Stepfather has been a part of Rllr' s life since she was
 approximately two years old. Stepfather has cared for Rtlllin a parental capacity as he is active
 in her daily routine. Stepfather assists with transporting the Child to school, prepares meals for
 the Child, and teaches the Child. Stepfather and ~have a strong, positive relationship, and
 Ra perceives Stepfather's family as her own. Stepfather has long provided :financial and
 emotional support to ~       and he is ready, willing, and able to adopt the Child.

          The G.A.L. recommended that the termination of Father's parental rights be granted and
 that the petition for adoption proceed. The G.A.L. conveyed to the Court that R9II considers
 Father a bad person and does not perceive him as a member of her family. The G.A.L. does not
 sense that Riii   is connected to Father and does not believe that severance would detrimentally
 affect the Child. The Court accepts the G .A.L. 's recommendation as impactful and agrees.

        Pursuant to 23 Pa. C.S.A. §2511, the Court holds that the Petitioner has proven by clear
and convincing evidence that: 1) Father failed to perform his parental duties and exhibited a
settled purpose of relinquishing his parental claim to R.1111; and 2) termination of Father's
parental rights is in the best interest of the Child. Therefore, Father's parental rights must be
terminated.

       ACCORDINGLY, the Court enters the following Order:                                               I
                                                                                                        i
                                                                                                        LI
                                                                                                        I
                                                                                                        I
                                                                                                        I
                                                                                                        1
                                                                                                        I

                                                                                                        I




cc:    Mary Ann Kirkpatrick, CounselforRespondent .. ~                  '-"" . ,,
       Catherine Doyle, Counsel for Petitioner - ~                      V'f'O.U' ,.,.,.
       Teresa Bliley, Guardian ad Litem for Child - ~x ""'
        c
        t:
           \/.i~ /
                      IN THE COURT OF COMMON PLEAS OF CRAWFORD COUNTY, PENNSYLVANIA
                       ORPHANS COURT DIVISION


In re:
                                                               No. O.C. 2015-18



                                              ORDER
       AND NOW, this 29th day of January, 2016, for the reasons set forth in the Memorandum
attached to this Order, the Court finds that termination of the parental rights of Mr. G § I
B Qto the minor child R 8             ] is appropriate. This disposition is suited to the safety,
protection, physical, mental, and moral welfare of the minor child.

                                        FINAL DECREE

       AND NOW, this 29th day of January, 2016, after a review of the record, evidence, and
argumentspresented, the Court has issued the Findings of Fact and Conclusions of Law set forth
in a Memorandumand attached to this Final Decree. Additionally the Court orders as follows:

         1. The Petitioner has established a legal basis for the termination of the parental rights of
            e.o za,B••
         2. It is hereby ordered, adjudged, and decreed that the parental rights of- G   J
                     for the child, R 5 g


                                                                        B-
            E                                      are hereby now permanently and forever
            terminated.

         3. The Court, in terminating the rights of •.      G & ,r           has given primary
            consideration to the statutory factors and also to the developmental, physical, and
            emotional needs and welfare of the child and believes that the needs and welfare of
            the child would best be promoted and met by the termination of parental rights.

         4. The adoption of the child may proceed without further notice to or consent from the
            above-namedparent.

         5. THIS IS A JFINALDECREE.

         6. The Court appomts   .                        of Civil Procedure governing him providing for service of an original pleading or
                 summons in a civil case.

      8. The appropriate proof of service shall be filed of record with the Clerk of Courts.
         ..,.,

                                                                                                                                                                                                                                                                             J.




cc:   Mary Ann Kirkpatrick, Counselfor Respondent • ~oc ....-
      Catherine Doyle, Counselfor Petitioner · ~       1"i\ci.'.J v
      Teresa Bliley, Guardianad Litemfor Child : ~DC v
              r: .
       IJ. f :'rt                      l· i                .t..    .t~                    ~1     «-·~f" -             f\.Q.c.o.Qc,v                     ~'Y\w v
      r: .t. a / \'
                            ,""t,.,.   /'-·'~    .
                                                ;?..-::, ~-,
                                                               ~
                                                                    ,
                                                r· ,.,,.. }'/.,7,.,,,
                                                                            .
                                                                                           ~     ~···
                                                                                               pc .., ,,
                                                                                               '"
                                                                                           la. , - 1:,,PX. v-
                                                                                                                      •
                                                                                                                          o..._
                                                                                                                                ff 114      I
                                                                                                                                                              ..-.
                                                                                                                                                                                     ~-.', '
                                                                                                                                                                                     .:f ,
                                                                                                                                                                                     ~
                                                                                                                                                                                               tr . ,?· ./G:,,.·
                                                                                                                                                                                               .                                   t'·~                 •   .,
                                                                                                                                                                                                                                                 "" "-/,ii, ... ,d
                                                                                                                                                                                                                                                  ... .(           .;J.d,.-
       .... {:~·
                   1
                       ,·          )                                    .
                                                                                ff
                                                                                     ... • •
                                                                                      A     ~           ,·. ...   ,        ., _     •   •       . ,.•         .fl. ;¥.~
                                                                                                                                                         ,., J.:,.r, fj~,~it... f~             •.   i.,.-. . 12.\:,,   ,.-,;.-   ~'h.f--°",J.:
                                                                                                                                                                                                                                   l •'
                                                                                                                                                                                                                                              ,.•~- c!.n.--,r:   "'    -,.
                                                                                "1' 1 rsr· ~l . A- ·"·'